


110 HRES 956 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 956
		In the House of Representatives, U.
		  S.,
		
			February 7, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 4137) to amend and extend the Higher Education Act of 1965, and for other
		  purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the State
			 of the Union for consideration of the bill (H.R. 4137) to amend and extend the
			 Higher Education Act of 1965, and for other purposes. The first reading of the
			 bill shall be dispensed with. All points of order against consideration of the
			 bill are waived except those arising under clause 9 or 10 of rule XXI. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Education and Labor. After general debate the bill shall be
			 considered for amendment under the five-minute rule.
		2.(a)It shall be in order to
			 consider as an original bill for the purpose of amendment under the five-minute
			 rule the amendment in the nature of a substitute recommended by the Committee
			 on Education and Labor now printed in the bill. The committee amendment in the
			 nature of a substitute shall be considered as read. All points of order against
			 the committee amendment in the nature of a substitute are waived except those
			 arising under clause 10 of rule XXI.
			(b)Notwithstanding
			 clause 11 of rule XVIII, no amendment to the committee amendment in the nature
			 of a substitute shall be in order except those printed in the report of the
			 Committee on Rules accompanying this resolution and amendments en bloc
			 described in section 3 of this resolution.
			(c)Each amendment
			 printed in the report of the Committee on Rules shall be considered only in the
			 order printed in the report, may be offered only by a Member designated in the
			 report, shall be considered as read, shall be debatable for the time specified
			 in the report equally divided and controlled by the proponent and an opponent,
			 shall not be subject to amendment, and shall not be subject to a demand for
			 division of the question in the House or in the Committee of the Whole.
			(d)All points of
			 order against amendments printed in the report of the Committee on Rules or
			 amendments en bloc described in section 3 of this resolution are waived except
			 those arising under clause 9 or 10 of rule XXI.
			3.It
			 shall be in order at any time for the chairman of the Committee on Education
			 and Labor or his designee to offer amendments en bloc consisting of amendments
			 printed in the report of the Committee on Rules not earlier disposed of.
			 Amendments en bloc offered pursuant to this section shall be considered as
			 read, shall be debatable for 10 minutes equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Education and Labor or
			 their designees, shall not be subject to amendment, and shall not be subject to
			 a demand for division of the question in the House or in the Committee of the
			 Whole. The original proponent of an amendment included in such amendments en
			 bloc may insert a statement in the Congressional Record immediately before the
			 disposition of the amendments en bloc.
		4.At
			 the conclusion of consideration of the bill for amendment the Committee shall
			 rise and report the bill to the House with such amendments as may have been
			 adopted. Any Member may demand a separate vote in the House on any amendment
			 adopted in the Committee of the Whole to the bill or to the committee amendment
			 in the nature of a substitute. The previous question shall be considered as
			 ordered on the bill and amendments thereto to final passage without intervening
			 motion except one motion to recommit with or without instructions.
		5.During
			 consideration in the House of H.R. 4137 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the bill to such time as may be designated by the
			 Speaker.
		6.House Resolution
			 941 is laid upon the table.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
